Case: 1:20-cv-00121-SJD Doc #: 49 Filed: 02/12/21 Page: 1 of 1 PAGEID #: 566

United States District Court
Southern District of Ohio
Western Division
M&C Holdings lclaware Partnership, et al.,
Vv. Case Number: 1:20cv121

Great Amcrican Insurance Co.,
Judge Susan J. Dlott

NOTICE

Take Notice the Preliminary Pretrial Conference in this case has been sct for the place, date and
time set forth below:

 

Potter Stewart U.S. Courthouse Room 227
100 East lifth Street
Cincinnati. OH] 45202 March 23, 2021 at 10:00 AM

 

1. Discovery Conference to be held and initial written settlement demand to be made no
later than February 22, 2021.

2. Filing of Discovery Plan and written response to settlement demand to be made no later
than March 9, 2021.

3. Ex Parte Settiement letters are to be submitted to Dlott_Chambers @ ohsd.uscourts.gov
no later than three (3) business days prior to the Preliminary Pretrial Conference.

Richard Nagel, Clerk

s/ William Miller
William Miller

Case Manager
(513) 564-7630

 

Obtain the Order and forms by visiting:
www.ohsd.uscourts.gov
Click on Judges and then on Procedures and Forms beside Judge Dlott’s name.
If you do not have the ability to access the Website for the Judge’s procedures and forms,
please contact (513) 564-7630.

 

 
